Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 9-16 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.

Specifically, the closest prior art includes:

Maenishi, et al. (US Patent Publication 2008/0154392 A1), teaching using information about where components are to be mounted onto a circuit board (Z-axis or proximity to a dummy line designed to incorporate proximity to other components to be mounted to determine an optimal mounting order [0358, 0537-0538].

Iisaka (US Patent Publication 2016/0255755 A1), teaches determining a mounting order for components at least partially dependent on board type [Fig 5, 0041].

Kurashina, et al. (US Patent Publication 2016/0037693 A1), teaches another system for optimizing the mounting order of components based on their proximity in an effort to minimize the distance the mounting head must travel [0004; optimize mounting order of the components such that the movement distance of the mounting head is minimized].

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9 February 2022